 

Exhibit 10.1

 

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This First Amendment (this “Amendment”) is entered into as of December 13, 2019,
between CytRx Corporation, a Delaware corporation (“Employer”), and Steven A.
Kriegsman (“Employee”) in order to amend as follows that certain Amended and
Restated Employment Agreement, effective as of March 26, 2019 (the “Employment
Agreement”), between Employer and Employee.

 

1. Term. The first sentence of Section 4 of the Employment Agreement is hereby
amended by substituting the date “December 31, 2024” for the date “December 31,
2021” where such latter date appears therein.

 

2. Stock Options. The following new Section 5.3.2 shall be added immediately
after Section 6.3.1 (which shall be renumbered as Section 5.3.1) of the
Employment Agreement:

 

“5.3.2 2019 Stock Option Grant. On December 13, 2019 and subject to approval of
Employer’s Board of Directors or the Compensation Committee of the Board,
Employer shall grant Employee a stock option to purchase 3,000,000 shares of
common stock of Employer (the “Option”) under Employer’s 2019 Stock Incentive
Plan, as may be amended from time to time (the “Plan”), provided, that Employee
is employed by Employer on the date of grant, which Option shall be fully vested
and immediately exercisable as of December 13, 2019. The Option shall have an
exercise price per share equal to the Fair Market Value (as defined in the Plan)
per share of Employer’s common stock on the date of grant. Consistent with the
foregoing, the Option shall be subject to the terms and conditions of the Plan
and an award agreement to be entered into by Employer and Employee which shall
evidence the grant of the Option.”

 

3. Milestone and Royalty Payments. The following new Section 5.8 shall be added
immediately after Section 5.7 of the Employment Agreement:

 

“5.8 Milestone and Royalty Payments. Employer will pay to Employee during the
lifetime of Employee and thereafter to Employee’s heirs or legatees, as
applicable, an amount equal to ten percent (10%) of the sum of the gross
milestone payments and gross royalty payments received by Employer (or its
successor or assigns) from Orphazyme A/S (or its successor or assigns) in
respect of Arimoclomol and the covered diseases of (i) Niemann-Pick disease Type
C (NPC), (ii) Amyotrophic Lateral Sclerosis (ALS), (iii) Gaucher disease, (iv)
Sporadic Inclusion Body Myositis (sIBM), and (v) any other diseases where
Arimoclomol is used, including in combination with another molecular entity, in
each case, following the sale of certain assets relating to Employer’s molecular
chaperone regulation technology to Orphazyme A/S (f/k/a Orphazyme ApS), as
determined pursuant to the terms of that certain Asset Purchase Agreement by and
between Employer and Orphazyme ApS, dated May 13, 2011, less applicable tax
withholdings; provided, that each such payment shall be made during, but no
later than the 15th day of, the calendar month immediately following the
calendar month during which such milestone payments and royalty payments are
received by Employer (or its successor or assigns) (with the first such payment
that is due no later than December 15, 2019 to consist of the cumulative amount
that would have otherwise been payable to Employee hereunder during the period
commencing on the closing date of the transactions contemplated by such Asset
Purchase Agreement and ending on November 30, 2019). The payments under this
Section 5.8 are intended to comply with Treas. Reg. Section 1.409A-3(i)(1)(iii)
and the provisions hereof shall be interpreted and construed consistently with
such intent.”

 

4. Survival. The first sentence of Section 19 of the Employment Agreement is
hereby amended by adding the number “5.8” immediately before the number “6”
(which numbers correspond to those Sections of the Employment Agreement that
survive the expiration or termination thereof).

 

5. No Other Changes to the Employment Agreement. Except as expressly amended by
this Amendment, all of the terms of the Employment Agreement shall remain in
full force and effect.

 



 

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first set forth above.

 

EMPLOYER:

 

 

EMPLOYEE:

 

CytRx Corporation



             

By:



/s/ Dr. Louis Ignarro



 

By:



/s/ Steven A. Kriegsman Dr. Louis Ignarro     Steven A. Kriegsman

 



2

 

 